DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-58 and 60-70 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches an annular anterior portion, an annular posterior portion, and an annular intermediate portion extending between the anterior and posterior portions, wherein the intermediate portion protrudes radially outwardly from the anterior and posterior portion and has an exterior that includes an anterior facing surface and a posterior facing surface, wherein a passage extends through the anterior, intermediate portion and the posterior portion. The prior art also teaches the claimed annular anterior portion with a first radially inner portion  that includes at least one notch, the claimed annular posterior portion with a second radially inner portion including at least one cutout, and the claimed annular intermediate portion with a portion protruding radially outwardly extending between the anterior and posterior portions. However, the claims have not been rejected over the body of prior art because no reference could be found that teaches the amendments reciting the combination of the claimed annular anterior portion with the at least one notch, the claimed posterior portion comprising the at least one cutout in combination with a passage extending through the annular anterior portion, the annular intermediate portion, and the annular posterior portion, since there is no suggestion, teaching, or motivation to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771